 

Exhibit 10.1

 

EXECUTION VERSION

 



 

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Dated as of January 19, 2016

 

among

 

PHIBRO ANIMAL HEALTH CORPORATION,

as the Borrower,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and a Lender,

 

and

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (FORMERLY KNOWN AS COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND,” NEW YORK
BRANCH),

 

as a Lender

 

 

 

 

 

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of January 19, 2016, by and among PHIBRO ANIMAL HEALTH CORPORATION, a Delaware
corporation, as the Borrower (the “Borrower”), BANK OF AMERICA, N.A., as
Administrative Agent and a Lender (“Bank of America”), and COÖPERATIEVE RABOBANK
U.A., NEW YORK BRANCH (FORMERLY KNOWN AS COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND,” NEW YORK BRANCH), as a
Lender (“Rabobank”).

 

RECITALS

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of April 16,
2014, among the Borrower, Bank of America, as Administrative Agent, Collateral
Agent and L/C Issuer, and each lender from time to time party thereto (such
Credit Agreement, the “Original Credit Agreement”, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement), pursuant to which Bank of America, Rabobank
and certain other Lenders extend credit to the Borrower in the form of Revolving
Credit Commitments in an initial aggregate principal amount of $100,000,000;

 

WHEREAS, the Borrower has notified the Administrative Agent, in accordance with
Section 2.14 of the Credit Agreement, that it requests to increase the Revolving
Credit Commitment by $100,000,000, and each of Bank of America and Rabobank
(each, an “Incremental Revolving Commitment Lender”) is willing to provide such
increased commitment in an amount set forth in this Amendment, subject to the
terms and conditions set forth in this Amendment;

 

WHEREAS, the Administrative Agent and the Borrower intend to make certain other
changes that are not materially adverse to the Lenders pursuant to clause (v) of
Section 10.01 of the Original Credit Agreement;

 

NOW, THEREFORE, in order to carry out their intent as expressed above and in
consideration of the mutual agreements hereinafter contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Increased Revolving Credit Commitment. Pursuant to Section 2.14 of the
Original Credit Agreement, effective as of the Amendment Effective Date (as set
forth in Section 3 below):

 

a.Subject to the terms and conditions set forth in the Original Credit Agreement
and this Amendment, and in reliance upon the representations and warranties set
forth in the Original Credit Agreement, this Amendment and in the other Loan
Documents, each Incremental Revolving Commitment Lender agrees, severally and
not jointly, to increase its Revolving Credit Commitment under the Original
Credit Agreement by $50,000,000.

 

b.The increased Revolving Credit Commitments provided pursuant to Section 2(a)
of this Amendment shall constitute “Incremental Revolving Commitments” under
Section 2.14, incurred under Section 2.14(a)(iii), of the Original Credit
Agreement and shall also constitute “Revolving Credit Commitments” under the
Credit Agreement.

 

c.Effective as of the Amendment Effective Date, the Borrower shall prepay all
outstanding Revolving Credit Loans pursuant to Section 2.05(a) of the Original
Credit Agreement and may simultaneously re-borrow the same, or borrow a
different, amount of Revolving Credit

 

 -2- 

 

 

 Loans pursuant to the Credit Agreement, after giving effect to this Amendment,
based on the Pro Rata Share of each Revolving Credit Lender after giving effect
to this Amendment.

 

2.Credit Agreement Amendments.  Effective as of the Amendment Effective Date (as
defined in Section 3 below), the Original Credit Agreement is hereby amended as
follows:

 

a.Section 1.01 is hereby amended by restating the definitions of the terms
listed below and replacing the definitions of such terms in their entirety with
the following:

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Amendment No. 1 Fee Letter, any Intercreditor
Agreement and each Letter of Credit Application, in each case as amended from
time to time (it being understood that no Secured Hedge Agreement shall be a
Loan Document).

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or manager of
treasury services or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date, any secretary or assistant secretary of
a Loan Party and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) or Section 2.03, as applicable and (b) purchase participations
in L/C Obligations in respect of Letters of Credit, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.01(C) under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.  The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $200,000,000 on the
Amendment No. 1 Effective Date as such amount may be adjusted from time to time
in accordance with the terms of this Agreement.

 

b.Section 1.01 is hereby amended by inserting the following new definitions in
their correct alphabetical order:

 

 -3- 

 

 

“Amendment No. 1” means that certain Amendment No. 1 to this Agreement, dated as
of January 19, 2016, among the Borrower, Bank of America and Rabobank.

 

“Amendment No. 1 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 1.

 

“Amendment No. 1 Fee Letter” means the fee letter dated as of January 19, 2016,
among the Borrower, Bank of America and Rabobank, as amended, supplemented or
otherwise modified from time to time.

 

c.Schedule 1.01(C) to the Original Credit Agreement (Revolving Credit
Commitment) is hereby amended and restated and replaced in its entirety with
Appendix A annexed hereto.

 

d.Clause (ii) of the last paragraph of Section 10.01 of the Original Credit
Agreement (starting with “Notwithstanding anything to the contrary…”) is hereby
amended by inserting “the Amendment No. 1 Fee Letter” immediately after “the Fee
Letter”.

 

e.Clause (i) of Section 2.05(a) to the Original Credit Agreement is hereby
amended by inserting the parenthetical “(including in any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent)” immediately after “upon notice of the Administrative
Agent” in the first line and immediately before the comma thereafter.

 

f.Clause (v) of Section 2.05(b) to the Original Credit Agreement is hereby
amended by inserting the parenthetical “(including in any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent)” immediately after “The Borrower shall notify the
Administrative Agent in writing” in the first line.

 

g.New Sections 10.21 and 10.22 as set forth below are hereby added after Section
10.20 of the Original Credit Agreement:

 

“SECTION 10.21  Appointment of Borrower.  Each of the Loan Parties hereby
appoints the Borrower to act as its agent for all purposes of this Agreement,
the other Loan Documents and all other documents and electronic platforms
entered into in connection herewith and agrees that (a) the Borrower may execute
such documents and provide such authorizations on behalf of such Loan Parties as
the Borrower deems appropriate in its sole discretion and each Loan Party shall
be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent, L/C Issuer or a Lender to the Borrower shall be deemed
delivered to each Loan Party and (c) the Administrative Agent, L/C Issuer or the
Lenders may accept, and be permitted to rely on, any document, authorization,
instrument or agreement executed by the Borrower on behalf of each of the Loan
Parties.

 

SECTION 10.22  Electronic Execution of Assignments and Certain Other
Documents.  The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National

 

 -4- 

 

 

Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act;
provided that notwithstanding anything contained herein to the contrary neither
the Administrative Agent, the L/C Issuer nor any Lender is under any obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, the L/C Issuer or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.”

 

3.Amendment Effective Date. The Amendment Effective Date shall be the first date
on which each condition set forth below is satisfied or waived:

 

a.The Administrative Agent (or its counsel) shall have received duly executed
counterparts of this Amendment from the Borrower and each Incremental Revolving
Commitment Lender.

 

b.The Administrative Agent (or its counsel) shall have received duly executed
copies of the Affirmation of Guaranty, substantially in the form set forth in
Exhibit I to this Amendment (the “Affirmation of Guaranty”), from each
Guarantor.

 

c.The Administrative Agent shall have received (i) either (x) a copy of the
Organization Documents, including all amendments thereto, of the Borrower and
each Guarantor, certified, if applicable, as of a recent date by the Secretary
of State or other competent authority of the state of its organization, if
applicable, or similar Governmental Authority, and a certificate as to the good
standing or comparable certificate under applicable law (where relevant) of the
Borrower and each Guarantor as of a recent date from the Amendment Effective
Date, from such Secretary of State, similar Governmental Authority or other
competent authority or (y) certification that the Organization Documents of the
Borrower and each Guarantor have not changed since the versions previously
provided to the Administrative Agent and (ii) a certificate of the Secretary or
Assistant Secretary or comparable officer under applicable law or director of
the Borrower and each Guarantor dated the Amendment Effective Date and
certifying (where relevant) (A) that either (x) attached thereto is a true and
complete copy of the Organization Documents of the Borrower and each Guarantor
as in effect on the Amendment Effective Date or (y) certifying that the
Organization Documents of the Borrower and each Guarantor have not changed since
the versions previously provided to the Administrative Agent, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of the Borrower and each Guarantor
authorizing the execution, delivery and performance of this Amendment and the
Affirmation of Guaranty, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the Organization Documents of the Borrower and each Guarantor have not
been amended since the date of the last amendment shown on such certificate, (D)
as to (if applicable) the incumbency and specimen signature of each officer
executing this Amendment on behalf of the Borrower and countersigned by another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or comparable officer under applicable law executing the
certificate pursuant to clause (ii) above and (E) such other matters that are
customarily included in a certificate of this nature in the jurisdiction of its
incorporation or organization.

 

d.The representations and warranties of each Loan Party contained in Article V
of the Credit Agreement, this Amendment or any other Loan Document shall be true
and correct in all respects or, in the case of such representations and
warranties which are not otherwise subject

 

 -5- 

 

 

to a materiality qualification in accordance with its terms, shall be correct in
all material respects, in each case on and as of the Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

e.No Default shall exist before, or would result from, the incurrence of the
Incremental Revolving Commitment on the Amendment Effective Date or any related
Revolving Credit Loans contemplated hereby or the application of the proceeds
thereof, or the consummation of the transactions contemplated herein.

 

f.The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Lenders, on the Amendment Effective Date, customary
written opinions of Kirkland & Ellis LLP, special counsel for the Borrower.

 

g.The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Responsible Officer of the Borrower,
confirming (i) compliance with the conditions precedent set forth in paragraphs
(d) and (e) above and (ii) that after giving Pro Forma Effect to the increase of
the Revolving Credit Commitments contemplated in this Amendment (assuming that
all such Incremental Revolving Commitments are drawn in full and excluding the
cash proceeds of such Incremental Revolving Commitments) and after giving effect
to any Specified Transaction consummated in connection therewith and all other
appropriate Pro Forma Adjustments, the First Lien Net Leverage Ratio does not
exceed 4:25:1.00.

 

h.The Borrower shall have paid (or caused to be paid) to each Incremental
Revolving Commitment Lender (i) the full amount of all fees required to be paid
by the Borrower on or prior to the Amendment Effective Date pursuant to the
Amendment No. 1 Fee Letter (as defined in Section 2(b) of this Amendment), and
(ii) all reasonable and documented or invoiced out-of-pocket costs of the
Administrative Agent and expenses due and payable under the Credit Agreement or
the Fee Letter.

 

4.Representations and Warranties:  By its execution of this Amendment, the
Borrower hereby represents and warrants that:

 

a.The execution, delivery and performance by each Loan Party of this Amendment
and the Affirmation of Guaranty to which such Person is a party, and the
consummation of the lending transactions contemplated hereunder and thereunder,
are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than under the Loan Documents), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

 -6- 

 

 

b.No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment, the Credit Agreement or
the Affirmation of Guaranty, or for the consummation of the lending transactions
contemplated hereunder and thereunder, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties from and after the Closing Date, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect, (iii)
approvals, consents, exceptions, authorization, action, notice or filing under
securities laws and (iv) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

c.Each of this Amendment and the Affirmation of Guaranty has been duly executed
and delivered by each Loan Party that is party thereto.  Each of the Credit
Agreement (as amended by this Amendment) and Guaranties (as reaffirmed by the
Affirmation of Guaranty) constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against each Loan Party that is party hereto or
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

5.FATCA. For purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the Amendment Effective Date,
the Borrower and the Administrative Agent shall treat (and the Required Lenders
hereby authorize the Administrative Agent to treat) the Credit Agreement
(including this Amendment) as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

6.Interpretation.  Upon the effectiveness of this Amendment, (i) each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement,” “thereunder,” “thereof,”
“therein” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended hereby; and (ii)
references in any Loan Document to any section or schedule being amended hereby
shall mean and be a reference to such section or schedule as amended hereby.  

 

7.Full Force and Effect.  Except as specifically amended herein, the Credit
Agreement and all other Loan Documents are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

8.Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment electronically shall
be effective as delivery of a manually executed counterpart of this Amendment.  

 

9.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED THEREIN).

 

10.Reaffirmation.  The Borrower hereby confirms that the existing security
interests granted by the Borrower and other Loan Parties in favor of the Secured
Parties pursuant to the Loan Documents in

 

 -7- 

 

 

the Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents as and to
the extent provided in the Loan Documents.

 

11.Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

12.Loan Document. On and after the Amendment Effective Date, this Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
other Loan Documents.

 

[Signature Pages to Follow]

 

 -8- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  PHIBRO ANIMAL HEALTH CORPORATION,   as the Borrower         By: /s/ David C.
Stobeck     Name: David C. Storbeck     Title: Vice President, Finance and
Teasurer

 



[Signature page to Amendment No. 1 to the Credit Agreement]



 

 

 

 

  BANK OF AMERICA, N.A.   as Administrative Agent and the Incremental Revolving
Commitment Lender         By: /s/ William P. Warren     Name: William P. Warren
    Title: Senior Vice President         COÖPERATIEVE RABOBANK U.A., NEW YORK
BRANCH (FORMERLY KNOWN AS COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,
“RABOBANK NEDERLAND,” NEW YORK BRANCH)   as the Incremental Revolving Commitment
Lender         By: /s/ Stewart Kalish     Name: Stewart Kalish     Title:
Executive Director         By: /s/ Claire Laury     Name: Claire Laury    
Title: Executive Director

 



[Signature page to Amendment No. 1 to the Credit Agreement]



 

 

 

 

Exhibit I

 

Affirmation of Guaranty

 

Each Guarantor acknowledges and agrees that, after giving effect to this
Amendment, the obligations of the Guarantors contained in the Guaranty shall
remain in full force and effect and are hereby confirmed, renewed, affirmed and
continued.

 

Date: ___________________

 

  [Signatures of Guarantors]           By:         Name:       Title:  

 



[Signature page to Amendment No. 1 to the Credit Agreement]



 

 

 

 

Appendix A

 

Revolving Credit Commitment

 

Lender  Commitment   Applicable Percentage  Bank of America, N.A.  $85,000,000  
 42.5% Morgan Stanley Bank NA  $35,000,000    17.5% Coöperatieve Rabobank U.A.,
New York Branch (formerly known as Coöperatieve Centrale
Raiffeisen-boerenleenbank, B.A., “Rabobank Nederland,” New York Branch) 
$80,000,000    40.0% Total  $200,000,000    100.000000000%

 

 

 